UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6798


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWIGHT LAMONT HUNTER, a/k/a Dee,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:94-cr-00111-GCM-12)


Submitted:   June 15, 2010                 Decided:    June 22, 2010


Before MICHAEL, * MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight Lamont Hunter, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.

     *
       Judge Michael was a member of the original panel but did
not participate in this decision.    This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

             Dwight     Lamont       Hunter       appeals    the    district      court’s

order    denying   his    18     U.S.C.       § 3582(c)(2)         (2006)      motion   for

sentence reduction.         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district     court.            United     States       v.      Hunter,     No.

3:94-cr-00111-GCM-12 (W.D.N.C. Apr. 8, 2009).                        We dispense with

oral    argument   because          the    facts    and     legal    contentions        are

adequately    presented        in    the    materials       before       the   court    and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2